DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 01/31/2022, 02/03/2022, and 02/16/2022 to the non-final Office action of 11/10/2021 is acknowledged.  The Office action on the currently pending claims 1-4 follows.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1 for the reasons provided in the non-final Office action of November 10, 2021.
In the amendments filed on January 31, 2022, Applicant amended the figures, specification, abstract, and claims in order to address the drawing objection, specification objection, and the claim objections made in the previous Office action.  The amendments have 
As noted in the attached Examiner-Initiated Interview Summary, Applicant filed a terminal disclaimer on February 16, 2022 in order to address the double patenting rejection made in the previous Office action, which was also approved on February 16, 2022.  The double patenting rejection is hereby withdrawn.
In the Notice of Reasons for Refusal filed in the JPO on August 3, 2021 and in the First Office Action filed in the Chinese Patent Office on August 11, 2021, both Office actions provide no prior art rejection.  In other words, neither the Japanese Patent Office nor the Chinese Patent Office provide a prior art reference and/or prior art references that would be able to reject the claimed device of the instant application.
Finally, the Office has not identified any other double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835